     Case 3:18-cv-02409-BEN-DEB Document 63 Filed 09/15/20 PageID.734 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    INDECT USA CORP.,                                  Case No.: 3:18-cv-02409-BEN-DEB
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION EXTENDING
                                                         DEFENDANT’S TIME TO ANSWER
14    PARK ASSIST, LLC,
                                                         OR OTHERWISE RESPOND TO
15                                    Defendant.         PLAINTIFF’S SECOND AMENDED
                                                         COMPLAINT
16
17                                                       [Doc. No. 61]
18
19            The Court has considered Plaintiff Indect USA Corp. (“Plaintiff”) and Defendant
20   Park Assist, LLC’s (“Defendant”) joint motion to extend time to respond to Plaintiff’s
21   Second Amended Complaint. For good cause shown, the Motion is GRANTED. The
22   Defendant shall have until September 21, 2020 to file its Answer or otherwise respond to
23   the Second Amended Complaint. No further continuances will be granted without just
24   cause.
25            IT IS SO ORDERED.
26
27   Date: September 14, 2020                        __________________________________
                                                     HON. ROGER T. BENITEZ
28                                                   United States District Judge
                                                     1
                                                                            3:18-cv-02409-BEN-DEB
